NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-10280

                Plaintiff-Appellee,             D.C. No. 3:18-cr-08359-JJT-1

 v.
                                                MEMORANDUM*
EFRAIN RIVERA-IBARRA, AKA Efrain
Rivera,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                     John J. Tuchi, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Efrain Rivera-Ibarra appeals from the district court’s judgment and

challenges the 60-month sentence imposed following his guilty-plea conviction for

reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rivera-Ibarra contends that the 60-month sentence is substantively

unreasonable. He argues that the district court overemphasized his criminal

history, disregarded the need to avoid sentencing disparities, and was unduly

influenced by a Guidelines range that, in light of the 2016 amendments to U.S.S.G.

§ 2L1.2, was “inappropriately distorted” for a defendant like Rivera-Ibarra who did

not have “serious” prior offenses. The district court recognized that a within-

Guidelines sentence was not warranted in this case and granted a significant

downward variance of 32 months from the low end of the Guidelines range. This

was not an abuse of discretion. See Gall v. United States, 552 U.S. 38, 51 (2007).

District courts have discretion as to how to weigh the 18 U.S.C. § 3553(a)

sentencing factors, see United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th

Cir. 2009), and the below-Guidelines sentence is substantively reasonable in light

of those factors and the totality of circumstances, including Rivera-Ibarra’s

criminal history and prior immigration conviction. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                     19-10280